
78.	 Mr. President, allow me on behalf of the Government and the people of Malaysia, to congratulate you on your election to the high office of President of this session. Your admirable qualities, tact and understanding will serve you well as you lead us through our deliberations in the months ahead. In welcoming your appointment, I should like also to pay a tribute to your illustrious predecessor, Mr. Abdelaziz Bouteflika, the Foreign Minister of Algeria, President of the twenty- ninth session and seventh special session, for his leadership during those sessions.
79.	Allow me, on behalf of my Government, to take this opportunity to extend a warm welcome to our new friends, the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe on their achievement of independence and on their new status as sovereign nations, taking their rightful place in the United Nations. We should also like to congratulate Papua New Guinea in anticipation of its admission into the United Nations soon. As we see it, the presence of these countries among us represents not only the inevitable triumphs of peoples struggling against colonialism but also another big step towards complete universality in the United Nations.
80.	This year is a momentous one for the United Nations, as it celebrates its thirtieth anniversary. As our Organization stands on the threshold of another decade, we feel that it is relevant for us to ponder upon the path it has taken in the last 30 years and the direction which we hope it will take in the years to come. This is surely the time for frank assessment, for the searching of minds and, most of all, for a fearless look at reality.
81.	We are all aware that the United Nations, with its limitations and weaknesses, is far from being a perfect Organization. This is understandable especially when one considers that the world in which the Organization was fashioned was different from the one we have today. It was created then by a small minority to ensure that mankind would be spared the scourge and devastation of another world-wide conflagration. The high ideals and principles upon which the Organization was founded have not found expression in our desire to have an effective instrument for maintaining peace and security and for economic and social justice.
82.	The challenge before us as we stand on the threshold of the next decade is whether or not we shall be able to rise above narrow selfish interests and perceive the world in a larger context and in its human and often vulnerable entirety. Are we going to remain indifferent to the cries of the majority of mankind, which still lives ill-fed, ill-clothed and ill-housed, and are we going to be helpless in the face of the great gulf that separates the well-to-do minority from the poor, the deprived and the disadvantaged majority? To allow the situation to drift as we have been doing is hardly conducive to a stable, secure and peaceful world. The onus is therefore on us as to whether we leave a legacy of peace, equality and prosperity or chaos, devastation and grief.
83.	There are those who are sceptical or cynical about the worth or the achievements of this Organization. Yet, if the past 30 years have taught us anything, it is that the United Nations is a durable and living Organization and that the principles and purposes for which it was founded are as relevant today as they were when the Charter was drawn up in 1945. That we should look to the United Nations to solve the problems of disarmament, decolonization and development, of food and population, of trade and industrialization, of the environment and the seabed, of human rights and the plight of women is indication enough of the importance we attach to the Organization. These problems are global in nature and they require global solutions. The United Nations provides us with the best means to discuss these problems and search for acceptable solutions. If the solutions have fallen short of our aspirations and this has often been the case it is not the fault of the United Nations itself, but our own. The ability of the United Nations to grapple with these problems depends very much on us. It is only our political will that can make the United Nations succeed as an instrument of peace and a catalyst for change. It is, therefore, the common responsibility of all of us, especially the big Powers, to fulfill our obligations in accordance with the provisions of the Charter. In this respect we think that it is opportune to look into the restructuring of our Organization and to review the Charter so that the United Nations can be an effective force in the resolution of the problems that we face.
84.	We are, of course, not blind to political realities. We are aware that we can only do so much in calling for a more constructive and sane world order. What is essential is still the co-operation and concurrence of the big Powers. However, at the moment this is not yet forthcoming. While we initially welcomed the super-Power detente as offering brighter prospects of peace, we viewed it with some caution. Our caution seems to be justified, for what we have seen so far is a mutual accommodation of big-Power interests. For detente to have real meaning, there must be a perceptible movement towards meeting the aspirations of all countries, especially the developing countries, for a more just and equitable economic and social order, and towards solving some of the intractable problems that continue to bedevil us. Therefore, detente should not merely be a convenient formula for mutual consultations in the continuing game of big-Power politics. We in Malaysia, however, are still hopeful that in our generation we shall live to see a radical change in the policies of the big Powers so that these Powers will direct their energies towards more constructive and beneficial ends.
85. We can make a fresh start here at this session by seriously devoting our attention and our efforts to those problems that have continually appeared on the agenda since the first session of the Assembly.
Problems relating to disarmament, apartheid, the search for a peaceful and just solution in the Middle East, the Korean question, and the problems of economic advancement, trade and aid, are in urgent need of attention and solution. If we can at this session display the willingness and ability to consider them seriously without having the sterile debates and recriminations of the past, then we shall have achieved something we can be proud of. What is needed is a fresh start and a fresh look at these problems. There are signs that the international community is ready to enter into an earnest dialog in the search for a consensus on these issues.
86.	One of the first problems that need our attention is that of disarmament. The Secretary-General, indeed almost all the speakers before me, have rightly emphasized at various times the seriousness and the danger inherent in the escalation of the arms race and the proliferation of nuclear weapons. Some nations now have the capability to inflict far greater and more irreversible damage than militarists ever dreamed of in the last war. The arms race, both in conventional and nuclear weapons, has continued unabated. What is even more disturbing is the fact that the arms- supplying countries are using their hardware as a political weapon of "divide and rule" among nations. The global expenditure on armaments in a year has amounted to $300,000 million. The increase in the level of armaments, both quantitative and qualitative, not only poses a constant threat to our survival, but is also as senseless as it is wasteful. Only a fraction of the amount spent on the arms build-up would be needed, for example, to stabilize the prices of primary commodities of export interest to developing countries. This would have a great regenerating effect on our economies and benefit both developed and developing countries. Our sense of security is not going to be enhanced by a rise in the arms build-up, nor can any edifice for peace last if this trade in the merchandise of death is not halted. The United Nations should do all it can to mobilize world public opinion and bring its moral weight to bear on this issue.
87.	We reiterate our position that lasting peace can be achieved only through general and complete disarmament under strict and effective international control, and not through a mutually agreed balance of armaments. We affirm our support once again for the convening of a world disarmament conference under the auspices of the United Nations. This session should also seriously consider the recommendation of the Lima Conference of Ministers for Foreign Affairs of Non-Aligned Countries for the convening of a special session devoted to disarmament matters [iff A/10217 and Corr.l, annex, para. 114]. We are most concerned that midway through the Disarmament Decade we have barely begun to touch upon the vital issues. The Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons that was held in May this year in Geneva ended with no commitments from the nuclear Powers that vertical or horizontal proliferation of nuclear weapons would be stopped, that all forms of nuclear weapon-testing in all environments would be banned, or that the world disarmament conference would be convened. At the same time, the non-nuclear- weapon States parties to the Treaty have had no firm assurance that their security would be guaranteed in case of the use, or threat of the use, of nuclear weapons, or that the benefits from the peaceful application of nuclear energy would be made available to them. We hope that these issues will be discussed at this session in a true spirit of co-operation and constructive debate.
88.	On the Middle East question, Malaysia's position is clear. We note that some tension has been removed as a result of the latest negotiations. However, the problem will remain unresolved as long as Israel occupies Arab lands and refuses to comply with Security Council resolutions 242 (1967) and 338 (1973). We deplore the acquisition of territories by the use of force and the changing of the geographical and demographic aspects of the occupied territories. Another aspect of the Middle East conflict is the question of Jerusalem and Israeli acts of desecration in transforming the religious and historical character of the city and the Holy Places. Malaysia has joined the Islamic countries in calling for the withdrawal of Israel from Jerusalem and has condemned its acts of desecration. The solving of the Palestinian problem is also indispensable to peace in the Middle East. The people of Palestine must be granted their inalienable right to self-determination and their right to return to their homeland. Malaysia recognizes the PLO as the legitimate representative of the Palestinian people and we fully support the PLO in its struggle to realize the aspirations of the Palestinian people.
89.	Another of the problems I mentioned earlier is that of apartheid, which has been on our agenda in one form or another since 1946. Together with this is the general situation with regard to southern Africa. The General Assembly cannot allow both the Pretoria regime and the illegal racist-minority regime in Salisbury to continue ignoring and flouting United Nations resolutions with impunity. The Pretoria regime must end its illegal occupation of Namibia. The people of Namibia must be given the opportunity to determine their own future. The people of Zimbabwe must also be granted their inalienable rights to self- determination and independence. These oppressed peoples should no longer be subjected to any uncertainty regarding their prospects for freedom and independence. The United Nations should give full support to the people and the leaders of the liberation movements in their just and legitimate struggle.
90.	One of the major achievements of this Organization has been in the field of decolonization. As the records will show, Malaysia has always given its unqualified support to peoples struggling to free themselves from colonial subjugation and domination. More than ever before, the time appears appropriate for peoples to be really free to exercise sovereignty over their own country and to shape their own destiny. A residue of colonial presence under any guise detracts from the real significance of independence. That is why we are concerned at the pockets of colonialism that still exist in many parts of the world, including our own. Consistent with our firm policy, Malaysia fully shares and supports the desires and aspirations of all subject peoples to attain self-determination and independence.
91.	In Cyprus we face a complex and a dangerous situation that we cannot ignore. The problem is just as serious as the ones I have mentioned and requires a speedy solution. Since the main parties to the conflict are the Greek and the Turkish Cypriot communities, they should be encouraged to seek a peaceful and amicable settlement through negotiations. It is our view that, to succeed, these negotiations must give expression to the rights, the interests and the concerns of both communities. There must be a spirit of accommodation. We would like to congratulate the Secretary- General for his role in the talks that have been held between the two communities both in Vienna and in New York. His task is by no means an easy one and he has our best wishes as he continues with his efforts.
92.	The question of Korea is another one of those issues that has been before us for a long time and is of special concern to us. We feel that every effort should be made to encourage the two Governments to continue the dialog between them and undertake confidence- building measures so that, under an improved climate, more substantive discussions can be held. The main problem, as we all know, is one of peaceful reunification of the two parts of Korea. In this respect, we feel that we should take a realistic view and promote a solution that will be acceptable to both the Democratic People's Republic of Korea and the Republic of Korea.
93.	I now turn to our part of the world where significant changes have taken place since we last met. I refer to the events in Indo-China. We are happy indeed to see the end of the cruel and protracted war and the return of peace in the area. We look forward to working closely with the countries of Indo-China in a spirit of friendship and mutual co-operation. We deeply regret that the applications of the Democratic Republic of Viet Nam and the Republic of South Viet Nam for full membership in the United Nations were rejected in the Security Council. We express the hope that this time the Council will take into account the overwhelming support the two applications received from this Assembly and reconsider the applications favorably.
94.	The Governments and people of the National Union of Laos, Cambodia, the Democratic Republic of Viet Nam, and the Republic of South Viet Nam face a formidable task in their efforts to rehabilitate and reconstruct their countries. In this they deserve all the support and assistance we can give. The United Nations, through the Economic and Social Council, has made an urgent appeal for aid and relief assistance to these countries. At the same time, the Lima Conference of Ministers for Foreign Affairs of Non- Aligned Countries established a solidarity fund in aid of these countries. It is imperative that these measures be implemented quickly. I renew the pledge I made in Lima that Malaysia stands ready to extend all assist-ance to the people of Indo-China. We offer this in a gesture of friendship and neighborly concern. Malaysia has always underscored the importance ot regional co-operation, harmony, and solidarity. Together with the countries in the region, we hope to build a strong, stable and neutral South-East Asia, free from outside interference.
95 Malaysia, together with her neighbors and partners in the Association of South-East Asian Nations [ASEAN] namely, Indonesia, Philippines, Singapore and Thailand-are now actively pursuing the objective of establishing in South-East Asia a zone of peace, freedom and neutrality. This proposal, as reflected in the Kuala Lumpur Declaration of 1971,1 seeks to protect the region of South-East Asia from being an arena for big-Power conflict. This Declaration also seeks to ensure that the countries in the region will be able to proceed with their national development in a climate of regional harmony and co-operation, free from disruptive elements engendered by foreign designs. It is our hope that the other countries of South East-Asia will come in time to see the merits of the neutralization proposal and join with the ASEAN countries in a common endeavor to make the region a safe and better place for the peoples in the region to live in. We are optimistic that the big Powers will come to realize that this order that we seek is really to their advantage as well. Indeed, a neutral South-East Asia would eliminate the prospect of expending energies on power play which often leaves no room for mutually beneficial activities.
96.	It is heartening to see that more and more countries appear to find the idea of neutralization a commendable one. We are encouraged by the creation of nuclear-free zones and zones of peace on both land and sea. Malaysia firmly supports moves in this direction. We strongly feel that for such proposals to succeed they need to have the prior and unqualified support of the countries in the regions concerned. At the same time, we hope the nuclear Powers will respond to the call made by the Secretary-General and cooperate to ensure the success of these zones.
97.	If the economic events and the debate of the last few years have revealed anything about the international economic order, it is surely the need for changes to be made to it. Our debates and negotiations, as the Secretary-General of the United Nations stated so succinctly in his closing address to the seventh special session, "... is about change; it is not about a smoother management of the status quo'".2 The reasons for changes to be made have been rehearsed so often, most notably at the sixth special session of the General Assembly, and I need not repeat them here. The kind of changes that need to be made have been fully articulated for many years by the developing countries and are fairly contained in the Declaration and the Program of Action on the Establishment of a New International Economic Order [resolution 3201 (S-VI) and 3202 (S-VJ)] and the Charter of Economic Rights and Duties of States [resolution 328/ (XXIX)]. These documents and the cry for a new economic order are not slogans. They embody the directions and the measures that the developing countries believe the community of nations must take if the development of the developing countries is to be accelerated, and a more just and rational world economic and social order is to be realized.
98.	The deliberations and conclusions of the seventh special session have pinpointed the issues and directions that the international community must take up in the days ahead. The importance of implementing the decisions that have been agreed upon regarding these issues cannot, I believe, be overemphasized; nor, for that matter, the importance of maintaining the momentum towards finding solutions and arriving at decisions on those issues that have not been agreed upon. Let me take this opportunity to state yet again some of those issues upon which we believe it is vital that agreements should soon be reached.
99.	First and foremost, we must reach agreement on the issues relating to international trade, particularly the trade in commodities. The importance of this matter to both developed and developing countries alike is too plain to bear recalling here. Selective and isolated solutions to the problems are no longer enough. Only a comprehensive and concerted approach to the problems, as indicated in the integrated Program for commodities as proposed by the Secretary-General of the United Nations Conference on Trade and Development, would suffice,
100.	Secondly, measures to liberalize trade and to facilitate access to the markets of developed countries for the commodities, manufactures and semi-manufactures of developing countries must be urgently implemented. Improvements of general system of preferences schemes through wider coverage and deeper tariff cuts can and should be undertaken promptly. The multilateral trade negotiations in the General Agreement on Tariffs and Trade should conclude the considerations of tropical products as soon as possible.
101.	Thirdly, solutions should be found to the issues that have yet to receive full consensus under the heading of the transfer of real resources and the reform. of the international monetary system.
102.	As we are well aware, the disparity in terms of the standard of living, wealth, technology and socioeconomic structure between the developed and developing countries is deep. Only by an integrated and comprehensive approach to the problems of the developing countries can this disparity be diminished. The task of restructuring and creating a just, rational and equitable economic order that would provide a fair opportunity for all countries to progress and prosper, is a complex one. The restructuring of the international economic order, demanding as it does, changes in the economies both of the developed and developing countries, requires the political will to sacrifice and compromise all countries, particularly the developed countries.
103.	For far too long, the dialog between the developing and the developed countries has been characterized by a submission of proposals by the former and its consideration and subsequent rejection or, on the rare occasion, acceptance by the latter. The seventh special session has set in motion a new dialog based, we believe, and certainly we hope, on co-operation and a commitment to change. It is in the interest of both the developed and the developing countries that this dialog be fostered and furthered in the negotiations that lie ahead.
104.	With this in view, and on the thirtieth anniversary of the United Nations, we would like to leave in the minds of this Assembly the simple concept of our inseparable destiny. We firmly believe that if recognition is given to this concept in the conduct of our national and international policies, an immeasurable step will have been taken towards the resolution of our conflicts and struggles. It is an irrefutable fact that we have evolved into a very complex earth society . Today, we have accepted the reality of economic interdependence. It is equally valid to recognize the undeniable crystallization of a political symbiosis. Our political decisions affect each other, whether directly or indirectly. We are inseparably linked. Therefore, it behooves us all to ensure that our policies and actions do not set off a chain reaction of dissatisfactions and conflicts that may eventually engulf mankind.
105.	We will have achieved much, if we can come away from this thirtieth session of the General Assembly with the clear realization that we are all fellow travelers on this planet earth and that it is essential that we enjoy our journey together in a spirit of goodwill, co-operation and understanding. Not least, we should also make sure that we preserve the beauty and structure of the landscape so that future travelers can enjoy an equally rewarding journey.




